Citation Nr: 1015596	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-47 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred in March, April and May of 2008 for services 
rendered by the Dialysis Clinic, Incorporated.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 until May 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center in Mountain Home, Tennessee, as 
indicated in a May 2008 VA letter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for coronary artery 
disease, with a 60 percent disability rating; a psychiatric 
disability, including anxiety with features of post-traumatic 
stress disorder, with a 30 percent disability rating; 
bilateral lower extremity cold injury residuals, with 10 
percent disability ratings per extremity; bilateral lower 
extremity peripheral neuropathy; with 10 percent disability 
ratings per extremity; and noncompensable bilateral hearing 
loss, hypertension, and renal involvement in diabetes.  

2.  The Veteran received medical care from the Dialysis 
Clinic, Incorporated in March, April, and May of 2008.

3. The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question 
or that a request for prior authorization was made by the 
Veteran.

4. The services provided by the Dialysis Clinic, Incorporated 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
services provided to the Veteran by the Dialysis Clinic, 
Incorporated in March, April and May of 2008 have not been 
met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

May 2008 and August 2009 letters provided the Veteran with 
notice of information necessary to substantiate his claim, 
specifically including that evidence needed to indicate that 
pre-authorization of medical expenses was made in regards to 
the Veteran's claim for reimbursement, and that VA would 
assist him to obtain evidence.  

Additionally, all relevant evidence necessary to adjudicate 
the claims has been associated with the claims folder.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran). Accordingly, 
there is no prejudice to the Veteran in proceeding to 
consider his claims.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
Veteran's available relevant medical records have been 
obtained, as discussed below.   There is no indication of any 
additional, relevant records that the RO failed to obtain.  
Further, the dispositive factual matters in this case pertain 
to documents that have been on file for many years.  There is 
no indication that there exists additional evidence that has 
not been associated with the claims file.  Indeed, the August 
2009 letter from the RO specifically requested that the 
Veteran submit evidence tending to show that his requested 
reimbursement expenses were pre-authorized, but no such 
evidence was provided by the Veteran.  As the current issue 
is a legal matter, there is no need to obtain a VA 
compensation examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38  C.F.R. § 3.159(c)(4).  Thus, VA's duties to 
notify and assist have been satisfied and the Board turns to 
an evaluation of the Veteran's claims on the merits.   

Applicable Law 
 
Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

        (1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability, or

(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.47(i) (2007); and 
[emphasis added]

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and [emphasis added]

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.  In other words, failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility. 
See Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

Under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009), to be 
eligible for reimbursement under the Millennium Act, the 
Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

Merits of the Claim

The Veteran currently seeks reimbursement for unauthorized 
medical services for non-VA treatment from the Dialysis 
Clinic, Incorporated, in March, April and May of 2008.  The 
Veteran received treatment at those times for his service-
connected kidney disability.  As indicated in a March 2010 
Informal Hearing Presentation, the Veteran contends that VA 
did not make it absolutely clear that pre-approval was 
required prior to treatment.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  

In this case, the Veteran's original, undated authorization 
letter indicated that the Veteran had been scheduled for an 
appointment with non-VA physician Dr. U.S., on December 10, 
2007.  The letter went on to inform the Veteran that:

"Any follow up appointments must first be approved by 
this clinic.  We will not be responsible for the bill if 
prior authorization is not obtained."

The Veteran subsequently underwent treatment from the 
Dialysis Clinic, Incorporated in March, April and May of 
2008.  The Veteran has not argued, nor does the evidence 
suggest, that prior authorization for this treatment was 
obtained.  As indicated in an April 2009 letter by the 
Veteran's daughter to his Congressman, she reported that non-
VA physician Dr. U.S. had instructed the Veteran to begin 
dialysis, but that they did not know how Dr. U.S. replied to 
VA.  However, she argues that the Veteran's VA physician had 
been aware of the circumstances.  She essentially claims that 
the Veteran was simply following his non-VA doctor's orders 
in undergoing treatment.  In a letter dated in July 2008, the 
Veteran's daughter also claimed that documents had been sent 
to VA regarding VA payments for dialysis, but that VA 
payments were not made until June.  

The April 2009 letter also noted that the Veteran later 
received authorization for future treatment, but that his 
prior, pending billing would not be covered.  The record 
documents this authorization, as indicated in a June 2008 VA 
letter, stating that the Veteran received authorization for 
fee based, non-VA dialysis starting in June 2008, after the 
March, April and May of 2008 treatments that are currently on 
appeal.    

An April 1, 2008 VA outpatient treatment record noted that 
the Veteran reported having gone on dialysis due to a 
decrease in renal function, but there is no evidence of 
record indicating that the Veteran received authorization for 
dialysis treatment prior to the June 2008 letter.  

A June 3, 2008 VA social work clinic note indicated that the 
Veteran applied for a VA dialysis contract at that time, and 
did not indicate that an earlier application was of record.  
The note indicated that a VA dialysis contract was initiated 
on June 3, 2008.  The note further indicated that the Veteran 
did report pending outstanding bills, specifically due some 
costs not covered by the Veteran's current insurance.  The 
note stated that VA explained to the Veteran and his daughter 
that VA did not back pay outstanding bills or pay secondary 
to the Veteran's insurance.  

A September 17, 2008 VA telephone contact note indicated that 
the Veteran's VA authorization for dialysis only began on 
June 3, 2008.  At that time, the Veteran's daughter also 
reported that the Veteran had Cariten insurance/medicare for 
payment of medicare, but that he was applied copayments.  

The record is clear that the Veteran did not have prior 
authorization for his treatment at the Dialysis Clinic, 
Incorporated for treatment in March, April and May of 2008.  
Although the Veteran has claimed that he was referred to the 
non-VA treatment by Dr. U.S., the Board further notes that in 
Smith (Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992), the 
Court held that the advice of a doctor to go to a non-VA 
facility is not the type of authorization contemplated in the 
regulation; rather, specific formalities must be complied 
with.  The record does not indicate that such formalities 
were complied with until June 2008, after the treatment in 
question had already been provided.
 
The pertinent issue is whether the Veteran is eligible for 
payment or reimbursement for medical services that were not 
previously authorized.

In this case, the record reflects that the Veteran is service 
connected for numerous disabilities, including a renal 
insufficiency.  Thus, the first criterion is satisfied.  See 
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009).

However, it must be reiterated that all three criteria must 
be met, and that the failure to satisfy any one of them means 
that the claim fails under 38 U.S.C.A. § 1728, as implemented 
at 38 C.F.R. § 17.120.  See Melson and Zimick, supra.

With respect to the second criterion, the evidence shows that 
the treatment that the Veteran received in March, April and 
May of 2008 was not medically emergent. The care in question 
took place over the course of three months that were several 
months after the initial December 2007 appointment.  The 
December 2007 appoint had been the only non-VA medical care 
authorized until June 2008.  Considering that the Veteran had 
several months to prepare for the treatment in question 
indicates that it was not medically emergent.

The Board also wishes to make a distinction between 
"emergency" and "life threatening" medical conditions.  
Although the Veteran's condition may or may not have been 
life threatening if not treated over time, it was not 
emergent in the sense that urgency in treatment was required.  
It is clear that if the condition had been immediately life 
threatening, this would be another matter.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995) (a medical opinion which 
stated that cardiac "bypass surgery was definitely indicated 
and felt to be indicated on an urgent basis" led the Court to 
conclude that Board decision that an emergency was not 
involved "cannot stand").  Such is not the case here.

Inasmuch as this criterion of emergency treatment is not 
satisfied, payment or reimbursement cannot be authorized 
under this provision.  See Melson and Zimick, supra.  
Furthermore, given the long period of time before the 
treatment in question took place and the months over which 
the treatment took place, the record does not indicate that 
no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused, such that the third 
criterion is also not met.

In short, for the reasons stated above, payment or 
reimbursement of unauthorized medical expenses incurred via 
the Dialysis Clinic, Incorporated for March, April and May of 
2008 cannot be authorized under 38 U.S.C.A. § 1728, as 
implemented at 38 C.F.R. § 17.120.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  Those provisions, however, 
again require that the treatment for which payment or 
reimbursement is sought was emergent in nature.  See 38 
U.S.C.A. § 1725(f)(1) (West 2002).  In particular, emergency 
treatment is warranted during "a medical emergency of such 
nature that a prudent layperson would reasonably expect that 
delay in seeking immediate [emphasis added] medical attention 
would be hazardous to life or health." 38 U.S.C.A. § 
1725(f)(1)(B).

Such is not the case here.  As discussed above, the evidence 
does not demonstrate that the Veteran's medical treatment in 
March, April and May of 2008 were of such a nature as to be 
categorized as emergent, as he had months prior to the 
treatments to seek authorization and repeatedly received 
treatment over a series of months without seeking such 
authorization.  Additionally, no medical evidence is of 
record indicating that the Veteran received emergency 
treatment which required immediate medical attention.  
Indeed, the Board notes that the Veteran had actually seen VA 
physicians over the course of the time period in question, 
but did not seek VA dialysis treatment or approval at those 
times.  The Veteran, accordingly, is not eligible for payment 
or reimbursement of medical expenses under 38 U.S.C.A. § 
1725.

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy the criteria listed in 38 U.S.C.A. § 1728(a).  The 
Board also finds that the Veteran is not eligible to receive 
reimbursement for the reasonable value of emergency 
treatment.  The benefit is accordingly denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by the 
Dialysis Clinic, Incorporated in March, April and May of 2008 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


